Citation Nr: 1110700	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-48 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer with metastasis to the bone, to include as due to exposure to ionizing radiation, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to June 1965.  He died in March 2008.  The appellant in this case is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The appellant is seeking service connection for the cause of the Veteran's death, and service connection for prostate cancer with metastasis to the bone, to include as due to exposure to ionizing radiation, for accrued benefits purposes.  She contends that the Veteran's terminal prostate cancer was the result of his inservice exposure to ionizing radiation.

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) (2010).  Prostate cancer is a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  

After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to VA's Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  


The Veteran participated in a "radiation-risk activity" during service.  Specifically, an October 2008 letter from the Defense Threat Reduction Agency confirmed that the Veteran was a participant of Operation IVY, conducted at the Pacific Proving Ground in 1952.  The letter also reported that radiation doses which the Veteran could have received as a result of his participation in this operation were not more than the following: external gamma dose: 18 rem; external neutron dose: 0.5 rem; internal committed dose to the prostate (alpha): 4.5 rem; and internal committed dose to the prostate (beta plus gamma): 2 rem.  The letter indicated that these findings were based on worst-case parameters and assumptions, not all of which may have been encountered by the Veteran.  Under these circumstances, the Veteran is a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3).  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309.

In October 2008, the RO issued an administrative decision which determined it was unlikely that the Veteran's prostate cancer was the result of his exposure to ionizing radiation during his military service.  The decision indicated that it was based upon guidance contained in a December 21, 2006, memorandum from the VA Chief Public Health and Environmental Hazards Officer.

In its October 2010 Informal Hearing Presentation, the appellant's representative argued that despite the memorandum instructions to the contrary, the Veteran's case must be referred to the Undersecretary of Benefits for review and consideration.  38 C.F.R. 3.111(b)(1)(iii).  Accordingly, the Board finds that the RO must forward this case to VA's Under Secretary for Benefits for appropriate review and consideration.  38 C.F.R. § 3.311(c).

Accordingly, the case is remanded for the following actions:

1.  The RO must refer the appellant's claim to VA's Under Secretary for Benefits for review and consideration.  

2.  Once the above action has been completed, the RO must readjudicate the appellant's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, which addresses all of the evidence of record since these issues were last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

